The evidence may be sufficient to sustain the judgment if the defendant was accorded a fair and impartial trial by the court and an unbiased jury. However, I cannot agree with the majority of the court that the juror Leo M. Martin was a competent juror under the facts as disclosed by the record.
In my opinion the defendant's motion to quash the panel of jurors should have been sustained. It is shown by the record that prior to the witness Leo M. Martin being called as a juror in this case, he sat in the trial of a case of the brother of this defendant, and that the jury in the brother's case failed to agree upon a verdict. *Page 57 
It is further shown by the record that at the time of this killing, Steve Alexander, a nephew of the defendant, was on trial for murder, and the presiding judge at the trial of Alexander ordered a mistrial because of the killing of Davis by the defendant in this case, while the Alexander case was being tried.
When the juror Leo M. Martin was examined on his voir dire, he was asked if he had ever sat in a trial of a murder case, and he answered, "Yes." He was asked what case, and he said the Cooper case.
In response to the motion to quash the panel of jurors on the ground that Leo M. Martin was not a qualified juror by reason of the fact that he had been a juror in the trial of the defendant's brother on a charge of murder, the juror gives as an excuse as to why he did not tell he had been on the Sweet jury, who was the brother of this defendant, that they did not ask him.
In my opinion the question submitted to the juror Leo M. Martin as to whether or not he had ever sat in the trial of a murder case prior to the time he was called in this case was sufficiently plain that he should have answered that he had not only sat in the Cooper case, but in the case of Sweet where the jury failed to agree.
There is nothing in the record to show how the juror Martin voted in this first Sweet trial, nor does it disclose how he stood on the trial in this case.
It may be that the juror was not biased or prejudiced against this defendant, but in my opinion he should have told the court and lawyers when he was being interrogated on his voir dire that he had sat in the trial of the Sweet case, where no verdict was rendered.
If he had made this disclosure to the court and the *Page 58 
attorneys in the case, I am sure that he would have been excused from the jury panel.
In my judgment, it is a human impossibility for a man to sit in the trial of a case, even though the jury did not agree, and afterwards called in another case to sit in a trial of a man of the same name as the first, that the juror would not remember that fact, and so state to the court and attorneys examining him when questioned specifically as to whether or not he had ever sat in the trial of a murder case.
It is unexplained by the juror as to why he could remember why he sat in the trial of the Cooper case and did not answer that he had sat in the Sweet case. He attempts to say that he was not asked about the case. He was not asked about the Cooper case either, but in his answer on his voir dire he stated that he sat in the Cooper case.
The juror Martin may have gone into the jury box unbiased and unprejudiced against this defendant. No one can say when the testimony began to develop and disclose that this defendant had the same name of Sweet that the juror had sat in the trial at a time prior to the time called to sit on the jury in this case, what facts were recalled to the mind of the juror of the previous trial and what impression it made upon his mind, and whether or not it caused him to be biased or prejudiced against the defendant.
In my opinion, Leo M. Martin was not a competent juror to sit in this case, and that it would be a bad precedent to follow in the trial of criminal cases to let a juror sit in one case, and then when a relative or brother later is called for trial in another murder case, to fail to answer specifically as to the murder cases in which he has sat as a juror. *Page 59